Title: To Thomas Jefferson from William Short, 12 January 1790
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris Jan 12. 1790

Your letter from Lynhaven bay arrived here two days ago. The pleasure it would have given me in any event would have been great, but it was much heightened by the impression under which I read it. As I had no idea that it was possible I should recieve a letter from you in America so soon, I supposed on seeing the address in your hand writing that you must have been thrown on the coast of Europe. My alarm was less than momentary. The same glance of the eye with which I run over the address run over the letter also and shewed me to my astonishment mixed with rapture that you were safe on the other side of the atlantic. I will not attempt to describe to you the pleasure it afforded me. I immediately sent to inform several of your friends of this agreeable event and have recieved their thanks for it. They all express their anxiety to know whether you will return here. I promise them that it shall not be long before this matter be ascertained. I hope I shall ere long have the pleasure of again hearing from you. You know by experience how much you desired to hear from America. But you can form no idea of the pleasure it will give me to hear from you.— This is the seventh letter which I have written since your departure. The dates are Oct. 8. Nov. 3. 19. 25. 30. Dec. 25. I have said less on politics in my letters to you than I otherwise should, because I knew you would have access to those which I have written to Mr. Jay, as well as the papers contained in them.
Paris has been for a long time quiet. A plenty of bread and a scarcity of money (among those who distributed it to the people to excite disturbances) are the principal causes of this tranquility. Yesterday the people gave some signs of disorder which still continue. The ostensible object was to sieze M. de Besenval whose trial has now continued so long, that the people say he will not be condemned by the Chatelet and therefore that they will do themselves justice. Every measure has been taken to find him guilty by the prosecutors. 118. witnesses have been examined, not one of whom has deposed any thing criminal against him. It is suspected that the mob who surrounded the Chatelet yesterday was excited by persons whose real design is to endeavour in the disorder to rescue M. de Favras who is a prisoner there. A former letter to Mr. Jay mentioned the affair of M. de Favras. He has undergone two interrogatories and it is said several persons have been inculpated by him. In the beginning it was attempted to induce the public to entertain suspicions against Monsieur. His going immediately to the hotel de ville and meeting public suspicion in front enabled him immediately to dissipate it. Three persons concerned in circulating the calumny against him were immediately arrested. His speech was sent to Mr. Jay the day after he delivered it and to it I refer you. M. de Favras is accused of being in a conspiracy to assassinate M. de la fayette and Bailli, to carry the King off, and to effect a counter revolution. He is a man of bad character but I cannot as yet believe he had such great designs. There is no doubt however that enough will appear against him to involve his condemnation. In case of his execution the people will be more easily kept within bounds on the liberation of M. de Besenval. Another security for him also is the better organisation of the guard of Paris. They do duty with order and seemed disposed to act in case of the people proceeding to violence.
The affair of the Parliament of Rennes was decided yesterday. The chamber of vacations you know refused to enregister the act of the assembly concerning the suppression of the Parliaments. The chamber was brought to the bar of the house three days ago. The President of the chamber made a speech in which he gave the reasons of their refusal, and then retired. The assembly deliberated  two days on the measures to take, and last night passed a decree declaring the members of the chambers ‘inhabiles a remplir aucune fonction de citoyens actifs jusqu’a ce que sur leur requete presentée au corps legislatif, ils ayent eté admis à preter le serment de fidelité à la constitution.’
The Ambassador of Sweden spoke to me some time ago on a subject which he asked me to write to Mr. Jay about. It was to know whether Congress intended sending any person to reside at Stockholm. He seemed particularly desirous that they should and still more so that the preliminaries should be treated here between him and the representative of the U.S. This conversation took place at his house after a dinner at which M. de Moustiers had described the present prospects of America growing into force and dignity in the highest colors. I told him I did not think there was any probability that any person would be sent, but that I had no information on the subject. I discharge my promise to him in part in mentioning this subject to you. I shall not trouble Mr. Jay with it.
Mde. de Tessé is still in Switzerland with Mde. de Tott, M. de Main and the Vicomte d’Agoult. She intends passing the winter there. She writes me that her occupations are sewing coarse cloth and attending to the most common domestic operations. Her health is much the better for it, and she thinks herself worthy of being an American wife.—Among the great number of pamphlets which appear daily for and against the revolution, and the principal characters engaged in it, one which was circulated some days ago has had the greatest success. It is called the Journée des dupes and is a kind of drama in which the personages are Mirabeau, Chapellier, Lafayette, Bailli, Mounier un citoyen vertueux, La Peyrouse Voyageur, &c. &c. It is written with a good deal of humour and tends to shew that all classes lose by the revolution, which has now become a manoeuvre in the hands of Mirabeau and Chapellier. All the rest of the actors of the Kingdom are their dupes. Even this writer however is for the revolution as far as Mounier. A circumstance which shews the progress of public opinion is that Mounier who has certainly never changed his principles is now on a level with those who were so far behind him some months ago that he was regarded by them as an incendiary.
Should you see my brother at Colo. Skipwith’s he will according to my advice to him mentioned to you in a former letter, take the liberty of consulting you respecting a division we made some years ago of the slaves and personal estate of our father. I was soon after convinced by you that the division was not legal nor do I  know now what is the best method of remedying it. May I hope Sir that you will be so good as to tell my brother what is best to be done on this subject. As to my own part I am willing to make any sacrifice to have the affair finally settled. I have written to him repeatedly this circumstance as a means of rectifying any error which may have been committed. The principal difficulty which I foresee is that the division which was perfectly equal at the time of its being made has become unequal by the death of more slaves in one portion than in the other.
Whilst writing this letter I observed a large detachment of troops paraded and marched off from the corps de garde opposite to us. Their return here has informed us of an event which may have dangerous consequences. M. de lafayette had been informed some days past that money was distributed among the troops of the garde soldee in order to excite a sedition. This morning a large number assembled in the champs elysées, many with arms and all of them with cartouches. Troops were ordered from different quarters of Paris and marched with so good order as to envelop the mutinous and make them prisoners without firing a gun. They were 250. They were immediately stripped of their uniform and carried off to the prisons of St. Denis. Through them probably the source of the disorders which have threatened Paris yesterday and to day will be discovered. The only reasonable conjecture that I have yet heard is that the intention was either to rescue or kill M. de Favras in order that he might not discover any of his accomplices. The mutinous troops were not of the gardes Francoises, but the deserters from different regiments which had been incorporated into the garde soldée of Paris. The only reason which they gave for assembling was to have their pay augmented, and probably this was the motive with them, though the distributors of the money had other views. As yet there are only conjectures. Time alone must verify them.—This letter will go under cover to Mr. Jay by the way of the French packet from Bordeaux. M. de Moustiers is endeavouring to have the Packet boats joined to the administration of the post-office and to sail once a month regularly from L’Orient.—Mr. G. Morris and Parker are in negotiation with Mr. Necker for the American debt to France. Their offer is to pay its amount in French effects due in Amsterdam. They expect to gain considerably by the depreciation of these effects. I hope something will be done by Congress to stop the mouths of people here and particularly the members of the assembly who lose no opportunity of treating the American debt and American credit with contempt. The assembly  has decided on nothing as yet respecting their islands. They seem afraid to treat the question. There are various opinions in the assembly on this subject. I fear however a majority will be for keeping their ports shut. Yr friend,

W Short

